Citation Nr: 1223039	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  03-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for claimed glaucoma.

2. Entitlement to service connection for a claimed left eye cataract, bilateral blindness and tunnel vision, to include as due to glaucoma and claimed injury to the eyes sustained during gas chamber testing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Appellant served in the Reserve from April 1978 to April 1990.  He had active duty training from May to October 1978 and from August 6 through August 27, 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions dated in April 2003 and April 2008.

A review of the Virtual VA paperless claims processing system reveals that, in August 2011, the Appellant was placed on a waiting list at the RO to appear for a another hearing before a Veterans Law Judge.   There is no indication that the hearing has been scheduled or that the hearing request has been withdrawn.

The Appellant provided testimony at September 2005 hearing before the undersigned Veterans Law Judge (VLJ) when he addressed his claim of service connection for claimed glaucoma.

In December 2005 the Board reopened the claim of service connection for glaucoma, based on the receipt of new and material evidence, and remanded the matter to the RO for further development and adjudication.

Subsequently the RO received a new claim from the Appellnat, for a claimed left eye cataract, bilateral blindness and tunnel vision, to include as due to glaucoma and claimed in-service injury to the eyes sustained during gas chamber testing.  

The April 2008 RO rating decision denied this latter claim.  In August 2008, the RO received the Appellant's request for a hearing as to the newly appealed issue of service connection for a claimed left eye cataract, bilateral blindness and tunnel vision, to include as due to glaucoma and claimed injury to the eyes sustained during gas chamber testing.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on his part.


REMAND

In an August 2008 VA Form 9, and in correspondence received thereafter, the Appellant requested a hearing on the newly appealed issue of service connection for a claimed left eye cataract, bilateral blindness and tunnel vision, to include as due to glaucoma and claimed injury to the eyes sustained during gas chamber testing.

As noted, a review of the Virtual VA paperless claims processing system reveals that, in August 2011, the Appellant was placed on a waiting list at the RO to appear for his requested hearing with a VLJ.   There is no indication that the hearing has been scheduled or his request withdrawn.  See 38 C.F.R. § 20.704(b),(e).  

To the extent that the Appellant's claims are closely related, no further action should be taken prior to the Appellant being afforded an opportunity to appear for a hearing in connection with this appeal.

In view of the foregoing, and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

The RO should take all indicated action to ensure that the Appellant is scheduled for a hearing before a VLJ at the earliest possible opportunity.    The Appellant and his representative should be notified of the date of the hearing in a timely manner.  

Thereafter, in indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


